Title: To James Madison from Charles Stuart Waugh, 8 September 1817
From: Waugh, Charles Stuart
To: Madison, James


Dear Sir.8th. Septer. 1817
If it is not giving you too much trouble, it will be doing me a great Kindness to be favoured with the loan of Hook; and I thank you extremely for your friendly offer. I have taken the liberty of sending you a Chemico, Agricultural work by Sir, Humphrey Davy. If it is new to you, you will be pleased with it. I have been told that you are devoted to the subject embraced in this work. I have the honor to be, Sir, yr friend, and respectfull Humble Servant
Charles Stuart Waugh
